           Case 1:20-cr-00603-PKC Document 47 Filed 08/29/21 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                        Nassau County:
                                         175 Fulton Avenue, Suite 305
________________                         Hempstead, New York 11550
                                         Tel. # (516) 833-5617
                                         Fax # (516) 833-5620

August 29, 2021

VIA ELECTRONIC FILING

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Nicholas Joseph, 20 cr. 603 (PKC)

Dear Judge Castel:

       I represent Nicholas Joseph in the above-referenced matter. This letter is in response to
the Government’s August 27, 2021, letter.

       I visited Mr. Joseph at the Metropolitan Correctional Center (MCC) on Friday, August
27, 2021. I asked Mr. Joseph whether or not he received either his legal papers or his personal
property from the Metropolitan Detention Center (MDC). He acknowledges that he received the
following two items: 1. A copy of the indictment in the Monroe Houses case that he received
from me after his court appearance on Tuesday, August 24, 2021. 2. Approximately ten (10)
personal photos that he had in his cell at the MDC. 1

         Mr. Joseph is missing the following items. 1. A Bible that has notes written on the inside
covers. The notes are related to his case. 2. A notebook containing research and information
concerning his case. 3. Legal documents that I sent to Mr. Joseph while at both the Essex County
facility and the MDC. 4. More than 100 personal photos were sent to him from his friends and
family, and 5. His commissary. I request that these items be sent to Mr. Joseph by the MDC as
soon as possible. His trial is scheduled for September 8, 2021.

        Please contact me if you have any questions or concerns.

1
  Associate Counsel Emilee Sahli visited Mr. Joseph today, August 29, 2021, and he has not received any additional
items from the MDC.

1
         Case 1:20-cr-00603-PKC Document 47 Filed 08/29/21 Page 2 of 2




Sincerely,


s/Marlon G. Kirton
Marlon G. Kirton, Esq.


cc: Andrew Chan, Assistant United States Attorney (via electronic mail)
    Celia Cohen, Assistant United States Attorney (via electronic mail)
    Emily Johnson, Assistant United States Attorney (via electronic mail)
    Emilee Sahli, Associate Counsel (via electronic mail)




2
